UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4477



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JEFFREY BINGLEY,
                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-02-123)


Submitted:   November 6, 2003          Decided:     November 17, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Miller Williams Shealy,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Bingley pled guilty to conspiracy to possess with

intent to distribute cocaine base, 21 U.S.C. § 846(a)(2000).

Bingley’s counsel has a filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), raising one possible sentencing

issue on appeal and asking this court to review the guilty plea

hearing, but stating that, in his view, there are no meritorious

issues for appeal.     Bingley was informed of his right to file a pro

se supplemental brief but has failed to do so.

     Bingley    was    sentenced   as       a   career   offender      under   U.S.
Sentencing Guideline Manual § 4B1.1 (2002) based on three previous

rug felonies delineated in the Presentence Report. Bingley did not

object to the Presentence Report’s findings at the sentencing

hearing, and does not point out error on appeal.                   We conclude the

district court did not commit clear error in its application of the

career offender provisions.        Our review of the transcript of the

plea proceeding reveals that the district court fully complied with

the requirements of Rule 11 in accepting Bingley’s guilty plea.
     In accordance with Anders, we have reviewed the entire record
in this case and have found no meritorious issues for appeal.                   We

therefore affirm Bingley’s conviction and sentence. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court        for   leave   to    withdraw   from


                                        2
representation. Counsel’s motion must state that a copy thereof was

served on the client.        We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      3